Exhibit 10.1.1

AMENDMENT NO. 1

TO

THE AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

BLACKSTONE HOLDINGS I L.P.

This AMENDMENT No. 1, dated as of November 3, 2009 (this “Amendment No. 1”), to
the Amended and Restated Agreement of Limited Partnership, dated as of June 18,
2007 (the “Partnership Agreement”), of Blackstone Holdings I L.P., a Delaware
limited partnership (the “Partnership”), is entered into by Blackstone Holdings
I/II GP Inc., a corporation formed under the laws of the State of Delaware, as
the general partner of the Partnership (the “General Partner”) and the Limited
Partners. Capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the Partnership Agreement.

WHEREAS, the General Partner and the Limited Partners are parties to the
Partnership Agreement;

WHEREAS, the General Partner wishes to amend certain provisions of the
Partnership Agreement in the manner and as more fully set forth herein;

WHEREAS, pursuant to Section 11.12 of the Partnership Agreement, the Partnership
Agreement may be amended, supplemented, waived or modified by the written
consent of the General Partner; provided that any amendment that would have a
material adverse effect on the rights or preferences of any Class of Units in
relation to other Classes of Units must be approved by the holders of not less
than a majority of the Vested Percentage Interests of the Class affected; and

WHEREAS, the holders holding not less than a majority of the Vested Percentage
Interests of the Units have consented to amending the Partnership Agreement in
the manner and as more fully set forth herein.

NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration acknowledged hereby, the parties hereto
agree as follows:

1. Amendment to Section 10.2. Paragraphs (a) and (b) of Section 10.2 are hereby
amended to reflect the following changes (strikethroughs represent deletions and
double underlines represent insertions):

(a) “Indemnification. To the fullest extent permitted by law, the Partnership
shall indemnify any person (and such person’s heirs, executors or
administrators) who was or is made or is threatened to be made a party to or is
otherwise involved in any threatened, pending or completed action, suit or
proceeding (brought in the right of the Partnership or otherwise), whether
civil, criminal, administrative or investigative, and whether formal or
informal, including appeals, by reason of the fact that such person, or a person
for whom such person



--------------------------------------------------------------------------------

2

 

was the legal representative, is or was a Partner (including without limitation,
the General Partner) or a director, officer or agent of a Partner (including
without limitation, the General Partner) or the Partnership or, while a
director, officer or agent of a Partner (including without limitation, the
General Partner) or the Partnership, is or was serving at the request of the
Partnership as a director, officer, partner, trustee, employee or agent of
another corporation, partnership, joint venture, trust, limited liability
company, nonprofit entity or other enterprise, for and against all loss and
liability suffered and expenses (including attorneys’ fees), judgments, fines
and amounts paid in settlement reasonably incurred by such person or such heirs,
executors or administrators in connection with such action, suit or proceeding,
including appeals; provided that such person shall not be entitled to
indemnification hereunder only to the extent such person’s conduct constituted
fraud, bad faith or willful misconduct , if such person acted in good faith and
in a manner the person reasonably believed to be in or not opposed to the best
interests of the Partnership and, with respect to any alleged conduct resulting
in a criminal proceeding against the person, such person had no reasonable cause
to believe that such person’s conduct was unlawful. Notwithstanding the
preceding sentence, except as otherwise provided in Section 10.02(c), the
Partnership shall be required to indemnify a person described in such sentence
in connection with any action, suit or proceeding (or part thereof) commenced by
such person only if the commencement of such action, suit or proceeding (or part
thereof) by such person was authorized by the General Partner.”

(b) “Advancement of Expenses. To the fullest extent permitted by law, the
Partnership shall promptly pay expenses (including attorneys’ fees) incurred by
any person described in Section 10.02(a) in appearing at, participating in or
defending any action, suit or proceeding in advance of the final disposition of
such action, suit or proceeding, including appeals, upon (i) presentation of an
undertaking on behalf of such person to repay such amount if it shall ultimately
be determined that such person is not entitled to be indemnified under this
Section 10.02 or otherwise and (ii) to the extent determined by the General
Partner in its sole discretion to be necessary or advisable, receipt by the
Partnership of security or other assurances satisfactory to the General Partner
in its sole discretion that such person will be able to repay such amount if it
ultimately shall be determined that such person is not entitled to be
indemnified under this Section 10.02 or otherwise. Notwithstanding the preceding
sentence, except as otherwise provided in Section 10.02(c), the Partnership
shall be required to payadvance expenses of a person described in such sentence
in connection with any action, suit or proceeding (or part thereof) commenced by
such person only if the commencement of such action, suit or proceeding (or part
thereof) by such person was authorized by the General Partner.”

2. Ratification and Confirmation of the Partnership Agreement. Except as so
modified pursuant to this Amendment No. 1, the Partnership Agreement is hereby
ratified and confirmed in all respects.

3. Applicable Law. This Amendment No. 1 shall be governed by, and construed in
accordance with, the laws of the State of Delaware.

4. Effectiveness. This Amendment No. 1 shall be effective as of the date hereof.



--------------------------------------------------------------------------------

3

 

5. Severability of Provisions. If any provision of this Amendment No. 1 shall be
held to be invalid, such provision shall be given its meaning to the maximum
extent permitted by law and the remainder of this Amendment No. 1 shall not be
affected thereby.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
executed as of the date first written above.

 

GENERAL PARTNER: BLACKSTONE HOLDINGS I/II GP INC. By:  

/s/ Robert L. Friedman

Name:   Robert L. Friedman Title:   Chief Legal Officer LIMITED PARTNERS: All
Limited Partners now and hereafter admitted as Limited Partners of the
Partnership, pursuant to powers of attorney now and hereafter executed in favor
of, and granted and delivered to the General Partner without execution hereof
pursuant to Section 11.16 of the Partnership Agreement. By: BLACKSTONE HOLDINGS
I/II GP INC. By:  

/s/ Robert L. Friedman

Name:   Robert L. Friedman Title:   Chief Legal Officer